MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                        Jun 14 2017, 10:00 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Danny Burton,                                            June 14, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1609-CR-2103
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Hugh Patrick
Appellee-Plaintiff.                                      Murphy, Judge
                                                         Trial Court Cause No.
                                                         49G16-1604-F6-14658



Barnes, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2103| June 14, 2017        Page 1 of 7
[1]   Danny Burton appeals his conviction for Level 6 felony false reporting. We

      affirm.


                                                     Issues

[2]   The issue before us is whether there is sufficient evidence to sustain Burton’s

      conviction for false reporting.


                                                      Facts

[3]   On April 14, 2016, Burton made two calls to 911 and reported that there were

      explosives set to go off at the Julian Center in Indianapolis. Burton’s ex-

      girlfriend, S.S. was living at the Julian Center at this time. During the first call,

      Burton stated, “there’s an explosive device set to go off in ten minutes at the

      Julian Center.” Ex. 3A. Burton told the dispatcher that he intended to harm

      S.S., stating that “she is getting ready to die,” and that he intended to “blow

      that b**** up today.” Id. Burton refused to give the exact locations of the

      explosives, stating “you’ll have to find it.” Id. During the second call, Burton

      stated “So ya’ll think I’m bulls******* you right? You got three minutes to

      evacuate the Julian Center. The bomb is going to go off. I have three bombs

      planted.” Id. Burton also stated that he had a detonator and that he would use

      it if the explosives did not go off on their own. Burton also stated that there

      were three fifty-five-gallon drums filled with nitrate and diesel fuel that he had

      placed himself.


[4]   On April 15, 2016, Burton called 911 two more times, again threatening to

      blow up the Julian Center. In the first call, Burton stated, “I corrected the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2103| June 14, 2017   Page 2 of 7
      problem last night … I’m going to blow up the Julian Center and everything in

      it.” Ex. 4A. Burton claimed there were three fifty-five-gallon drums filled with

      nitrate and diesel fuel. When asked where the explosives were located, Burton

      stated that the explosives were “sitting outside.” Id. In the second call, Burton

      again referenced the three fifty-five-gallon drums and stated that he had some

      difficulty with the detonator, but that the bombs were still set to go off in five

      minutes. Police were dispatched to the Julian Center on both occasions.

      Explosives were not discovered.


[5]   On April 20, 2016, Burton was charged with Level 6 felony false reporting,

      Level 6 felony intimidation, and Class A misdemeanor invasion of privacy.

      During a bench trial on August 8, 2016, Burton was convicted of Level 6 felony

      false reporting. On August 22, 2016, the trial court sentenced Burton to 545

      days imprisonment. Burton now appeals his conviction.


                                                   Analysis

[6]   Burton argues that the evidence is insufficient to support his conviction for false

      reporting for two reasons: (1) “the state offered no evidence that the purported

      explosives were placed ‘in’ a building; and (2) the defendant’s emotional state

      negated any knowledge that the report was false.” Appellant’s Br. p. 4. When

      reviewing a claim of insufficient evidence, we neither reweigh evidence nor

      judge the credibility of witnesses. Rutherford v. State, 866 N.E.2d 867, 871 (Ind.

      Ct. App. 2007). We consider only the evidence favorable to the judgment and

      any reasonable inferences to be drawn therefrom. Glotzbach v. State, 783 N.E.2d

      1221, 1226 (Ind. Ct. App. 2003). We will affirm a conviction unless we
      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2103| June 14, 2017   Page 3 of 7
      conclude that no reasonable fact-finder would find the elements of the crime

      proven beyond a reasonable doubt. Stokes v. State, 922 N.E.2d 758, 763 (Ind.

      Ct. App. 2010) trans. denied. It is therefore not necessary that the evidence

      overcome every reasonable hypothesis of innocence. Id.


           A. Sufficiency of Evidence for Falsely Reporting Explosives “in” a Building.

[7]   Burton contends that the evidence was insufficient to support a conviction for

      false reporting because “[he] never claimed to have placed explosives “in” the

      Julian Center. Rather, when asked during the third call about their placement,

      he explicitly stated, ‘they are sitting outside.’” Appellant’s Br. p. 7. Indiana

      Code Section 35-44.1-2-3(c) provides in part that “a person who reports, by

      telephone, telegraph, mail, or other written or oral communication, that: (1) the

      person or another person has placed or intends to place an explosive, a

      destructive device, or other destructive substance in a building or transportation

      facility … knowing the report to be false, commits false reporting, a Level 6

      felony.”


[8]   The evidence most favorable to the judgment shows that Burton made four 911

      calls between April 14, 2016, and April 15, 2016. During each of the phone

      calls, Burton was asked to provide the location of the explosives he claimed to

      have placed at the Julian Center. Burton refused to give the exact location, but

      he gave the address of the Julian Center during every call. Burton also stated

      that he intended to kill S.S., who at the time was living at the Julian Center.

      Burton also demanded that the Julian Center be evacuated. On April 15, 2016,


      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2103| June 14, 2017   Page 4 of 7
       Burton stated that he was “going to blow up the Julian Center and everything in

       it.” Ex. 4A.


[9]    Burton argues that the language of the statute specifies that a person must

       report explosives “in” a building in order to commit false reporting. Burton’s

       argument relies heavily on only one of the statements made during the several

       calls placed over the two-day period. Thus, his argument fails to acknowledge

       that he not only expressly named the Julian Center on all four occasions, but

       that he also provided the address and stated that he wanted to blow up

       everything inside it. Burton was only charged with one count of false reporting.

       Thus, despite the statement made during the third phone call that the explosives

       were sitting outside, any reasonable fact-finder could infer that Burton

       committed false reporting. Whether Burton intended to claim that he placed

       the explosives “in,” “at,” or “outside” the Julian Center, the intent was the

       same. Burton alleged that he intended to blow up S.S., who he knew was living

       in the Julian Center at the time. During the other three phone calls, Burton

       failed to provide the exact location for the alleged bombs that he placed, and

       therefore police and staff had to search the building and take any other

       necessary precautions, on both occasions, to ensure the residents’ safety.

                       B. Sufficiency of Evidence for Knowing Report to be False

[10]   Burton argues that the evidence was insufficient to support his conviction

       because “the state also failed to prove that Burton knew his report of a bomb to

       be false.” Appellant’s Br. p. 8. When reviewing knowledge or intent, absent an

       admission by the defendant, the trier of fact must resort to the reasonable

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2103| June 14, 2017   Page 5 of 7
       inferences from both direct and circumstantial evidence to determine whether

       the defendant has the requisite knowledge or intent to commit the offense in

       question. Stokes, 922 N.E.2d at 764. Knowledge or intent may be proven by

       circumstantial evidence, and it may be inferred from a defendant’s conduct and

       the natural and usual sequence to which such conduct logically and reasonably

       points. Id.


[11]   Burton contends that, because he “became emotional when discussing the

       alleged bombs and apologized for setting them,” that he did not know the

       report was false. Appellant’s Br. p. 9. The evidence shows otherwise. Burton

       made several 911 calls over the course of a two-day period, and during each

       call, he stated that he had placed three fifty-five-gallon drums at the Julian

       Center. Burton also stated that he had filled each of the drums with nitrate and

       diesel fuel and that he had a detonator to use if the explosives did not ignite on

       their own. When the alleged explosives failed to detonate on April 14, 2016,

       Burton again called 911 alleging that he had fixed the problem and that bombs

       would explode. On both occasions, Julian Center staff and police officers

       searched the building and did not find any explosives inside or outside of the

       Julian Center. The fact that Burton became emotional after he made the phone

       calls has no bearing on whether he knowingly made false threats during the

       phone calls. Based on Burton’s conduct during the 911 calls, it was reasonable

       for the trial court to infer that Burton knowingly made false reports.


                                                   Conclusion



       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2103| June 14, 2017   Page 6 of 7
[12]   There was sufficient evidence to support Burton’s conviction for Level 6 felony

       false reporting. We affirm the decision of trial court.

[13]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2103| June 14, 2017   Page 7 of 7